Case 3:18-cv-01332-BJD-PDB Document 124 Filed 10/23/20 Page 1 of 5 PageID 6216



                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                        JACKSONVILLE DIVISION

                                     CASE NO.:        3 : 1 8-cv-01332-BJD-PDB


 LORlNE GAINES, AS SURVIVOR OF VINCENT GAINES,
 RUBIN SIMPSON AND EVETT SIMMONS, AS PERSONAL
 REPRESENTATIVES OF THE ESTATE,

                 Plaintiffs,

 VS.


 MARK S. INCH, IN HIS OFFICIAL CAPACITY, JULIE JONES,
 INDIVIDUALLY, DIANE ANDREWS, INDIVIDUALLY,
 DONALD CHRISTOPHER RAY ROSIER, INDIVIDUALLY,
 RUSTY JAMES ANDERSON, INDIVIDUALLY, CORIZON
 HEALTH, INC., ELLIOT PEREZ-LUGO, M.D.,
 INDIVIDUALLY, BIH TAMBI, M.D., INDIVIDUALLY,
 ERICKA BISKIE, PSYD, INDIVIDUALLY, AND KELLEY C.
 SANDERS, PH.D., INDIVIDUALLY,

                 Defendants.
                                                         /

            PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME

        Plaintiffs, LORINE GAINES,             as   survivor of VINCENT GAINES, and RUBIN SIMPSON

and EVETT SIMMONS, as Personal Representatives                  of the   Estate, by and through undersigned

counsel, hereby ﬁle this Unopposed Motion for Extension                  of Time to File   a Response to (a)


Defendants’ Daubert Motion to Exclude the Causation Testimony                       of Robert    Cohen and

Incorporated Memorandum of Law (“Daubert Motion”), ECF N0. 104; and (b) Defendants

Corizon Health, Inc.’s, Elliott Perez-Lugo, M.D., Bih Tambi, M.D., Ericka Biskie, Psyd, and

Kelley C. Sanders, Phd’s (“Corizon Defendants”) Motion for Summary Judgment, ECF No. 114.

In support, Plaintiffs state   as   follows:
Case 3:18-cv-01332-BJD-PDB Document 124 Filed 10/23/20 Page 2 of 5 PageID 6217



Gaines, Vincent C. E/O vs. Jones, et al.
Case No.: 3:18—cv-01332-BJD-PDB


          1.     Defendants’ Daubert Motion was ﬁled on September 24, 2020. ECF No. 104. A

response is due on October 30, 2020. ECF No. 123.

          2.     The Corizon Defendants ﬁled a motion for summary judgment on September 29,

2020. ECF N0. 114.       A response is due on October 30, 2020. ECF No.              123.


          3.     Plaintiffs sought and obtained an extension of time [ECF No.123] up to and

including Friday, October 30, 2020, in which to respond to the above Daubert and all of

Defendants’ summary judgment motions.

         4.      Rule 6(b)(1)(A)    of the   Federal Rules      of Civil Procedure   states: “when an act may


or must be done within a speciﬁed time frame, the court may, for good cause, extend the time: (A)

with or without motion or notice      if the court   acts, 0r   if a request is made, before the original time
or its extension expires.” By its express terms, the Rule affords wide discretion to this Court to

enlarge time periods established by the procedural rules or a court order. See Johnson               v. Bd.   of

Regents ofUm'v. ofGa., 263 F.3d 1234, 1269 (1 1th Cir. 2001).


         5.      Here, good cause exists to extend the time for Plaintiffs to respond. The unexpected

and immediate departure      of a staff attorney     at the Human Rights Defense Center, who served as

co-counsel in this matter, has further delayed the ability        of Plaintiffs’ counsel to respond to pending

motions. While Plaintiffs anticipate meeting the extended deadline of October 30, 2020 for most

of the   responses due on pending motions, an additional two-week extension up to and including

November 16, 2020 is requested for Plaintiffs’ response to the Corizon Motion for Summary

Judgment and for Plaintiffs” response to the pending Daubert Motion.
Case 3:18-cv-01332-BJD-PDB Document 124 Filed 10/23/20 Page 3 of 5 PageID 6218



Gaines, Vincent C. E/O vs. Jones, et al.
Case No.: 3:18-cv-01332-BJD-PDB


        6.       This enlargement of time is sought in good faith.            Plaintiffs neither seek to

unreasonably delay the matter before this Court, nor interpose this request to harass or for any

other ill-motive. Neither the parties nor the administration        of justice will   be prejudiced by the


granting of this motion.


        7.       Counsel for Defendants have no objection to the requested extension and other

defense counsel have not yet responded with any position regarding this Motion.

        8.       The trial date in this matter   will not be affected by the granting of this motion.



        WHEREFORE, Plaintiffs respectfully request an Order allowing Plaintiffs an extension to

respond to Defendants” Daubert motion, ECF No. 104, and Corizon’s summary judgment motion,

ECF No. 114, up to and including November 16, 2020.




                                    Local Rule 301(2) Certiﬁcation

        The undersigned hereby certiﬁes to this Court that he has conferred with counsel for

Defendants, and that counsel for the Corizon Defendants has stated that he does not object to relief

requested herein.




                                                      U)
Case 3:18-cv-01332-BJD-PDB Document 124 Filed 10/23/20 Page 4 of 5 PageID 6219



Gaines, Vincent C. E/O vs. Jones, et a].
Case No.: 3:18-cv-01332-BJD-PDB


        I HEREBY CERTIFY that              a true and correct copy   of the foregoing   was sent via E-Serve

to all Counsel on the attached list, this       @Lctober             2020.




                                    John c 01a, Esq.
                                                          (AC4
                                            Bar. No. 169440
                                         rney E— Mail. jsx@searcylaw.com;
                                       imary E- Mail: __scarolateam®searcvlaw.com
                                    and mmccann@searcylaw.c0m
                                    Elise Sherr Allison
                                    Florida Bar No.: 99154
                                    Attorney E—Mail: eallison@searcylaw.com and
                                    c reenia searc law.com
                                    Primary E-Mail: allisonteamQDsearcylaw.com
                                     SEARCY DENNEY SCAROLA BARNHART & SHIPLEY, P.A.
                                    2139 Palm Beach Lakes Boulevard
                                    West Palm Beach, Florida 33409
                                    Tel.: (561) 686-6300/Fax: 561-383-9451/9465

                                    Daniel Marshall
                                    Florida Bar No.: 617210
                                    dmarshall@hrdc—law.org
                                    HUMAN RIGHTS DEFENSE CENTER
                                    P.O. Box 1151
                                    Lake Worth, FL 33460
                                    Tel.: (561) 360-2523/Fax: (866) 735-7136

                                    Edwin Ferguson, Esq.
                                    Florida Bar. No.: 15216
                                    eferguson@thefergusonﬁrm.net
                                    THE FERGUSON FIRM, PLLC
                                    41 West 27th Street
                                    Riviera Beach, Florida 33404
                                    Te1.: (561) 840-1846/Fax: (561) 840-1642


                                    Attorneysfor Plaintiﬁfv
Case 3:18-cv-01332-BJD-PDB Document 124 Filed 10/23/20 Page 5 of 5 PageID 6220



Gaines, Vincent C. E/O vs. Jones, et al.
Case No.: 3:18-cv-01332—BJD-PDB


                                           COUNSEL LIST


J. Steven Carter, Esq. Miriam Coles, Esq.
HENRY BUCHANAN, P.A.
Post Ofﬁce Drawer 14079 Tallahassee, FL
323 17-4079
Tel.: (850) 222—2920
Fax: (850) 224-0034
scarter®11enﬂblaw.com
mcolenghenryblaw.com
Attorneyfor Defendants Inch, Jones and
Jordan

Gregg Toomey, Esq.
The Toomey Law Firm LLC 1625 Hendry
Street, suite 203 Ft. Myers, FL 33901
Tel.: (239) 337-1630
Fax: (239) 337-0307
gat@thetoomeylawﬁrm.com
Attorneyfor Defendant Corizon Health, Inc.

Robert B. Buchanan
SIBONI & BUCHANAN, PLLC
Attorneys for Defendant Rosier 1900 SE
18th Avenue, Suite 300
Ocala, Florida 34471
Primary email: rbuchananngbtrialﬁom
Secondary: aperrgﬂsbtrialcom
Tel: (352) 629-7441
Fax: (352) 629-7745
Attorneyfor Defendants Rosier and
Anderson
